Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       28-SEP-2018
                                                       01:38 PM



                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           JOHN C. HORVATH
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-16-03579)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant John C. Horvath’s

application for writ of certiorari filed on August 20, 2018, is

hereby rejected.

          DATED: Honolulu, Hawaii, September 28, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson